                 Case 18-11736-BLS    Doc 947     Filed 04/16/21   Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                         Chapter 7

 HERITAGE HOME GROUP, LLC, et al.,              Case No. 18-11736 (BLS)

                           Debtors.              (Jointly Administered)


                      ORDER SCHEDULING OMNIBUS HEARING DATE


                 IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned cases:

                 DATE                      TIME

                 May 20, 2021              9:30 a.m. Eastern Time (Omnibus Hearing)




                                              BRENDAN L. SHANNON
          Dated: April 16th, 2021             UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware
